United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Groton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-486
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from a May 12, 2006 Office of
Workers’ Compensation Programs’ decision denying modification of the denial of his emotional
condition claim and a December 1, 2006 decision denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant’s claimed emotional condition is causally related to
a compensable factor of his federal employment; and (2) whether the Office abused its discretion
in denying his request for reconsideration.
FACTUAL HISTORY
On August 8, 2005 appellant, then a 36-year-old associate supervisor of customer service,
filed an occupational disease claim alleging that he developed post-traumatic stress disorder,
panic disorder, anxiety and high blood pressure due to factors of his federal employment. He

worked at the Groton Post Office from May to September 2005. Postmaster Eileen Kelty caused
appellant to feel that he was unable to perform his job and she did not like or trust him. She
yelled at him in front of his subordinates. Appellant’s ability to perform his job was hindered
because his decisions were controlled by management, such as his decisions involving
scheduling of carriers. He was improperly told to discipline employees. Appellant felt like a
“worthless person” and was treated unfairly. After he had worked at the employing
establishment for one month, unnamed “visitors” told him that Ms. Kelty had indicated that he
could be disciplined. Appellant indicated that when he first began working at the employing
establishment his sister passed away and his nephew attempted suicide.
Ms. Kelty stated that on July 18 and 20, 2005 appellant requested leave to attend to
family and personal problems. Prior to filing his claim, he did not advise her of any inability to
perform his job or any concerns or complaints. Appellant only indicated to her that once he
reached his “comfort zone” she would see his management style.
Anne Darling, a customer service supervisor, stated that for two weeks in July 2005 she
assisted Ms. Kelty because appellant was one of two new associate supervisors. Appellant was
assigned to be the morning delivery supervisor. Ms. Darling stated that appellant was not
capable of handling the delivery unit, even with the help of another associate supervisor. She
listed specific duties that appellant failed to perform. Ms. Darling told appellant that in order for
him to succeed as a manager, he needed to take the initiative and follow through with the
discipline of carriers who were not performing satisfactorily. On one occasion, a carrier failed to
follow appellant’s specific instructions not to deliver third class circulars so that first and second
class mail would be delivered timely that day. Appellant did not issue a letter of warning to the
carrier as instructed by Ms. Kelty. Instead, he submitted a written leave request and left the
building without talking to Ms. Kelty. Appellant sometimes left early without advising anyone
and arbitrarily changed his days off.
Diane Smith, an associate supervisor, stated that she and appellant began working at the
Groton Post Office at the same time. She offered the carrier supervisor position to him and she
took the customer service supervisor position. Within the first week appellant’s sister passed
away suddenly and he took emergency annual leave for 10 days. When he returned, other
supervisors helped him get adjusted to his position. However, appellant had continuing
difficulty with his supervisory tasks such as explaining expectations to the carriers, managing the
challenges of scheduling and performing street supervision. Despite the assistance from
Ms. Darling and other managers, appellant’s performance did not improve and he began to
express dissatisfaction with his job.
Edgar Rivera, a customer service supervisor, stated that appellant had difficulty with
communication and working with others within established office procedures. Appellant lacked
initiative and was stubborn. He did not consult with other supervisors before making office or
personnel decisions that affected operations at the employing establishment. Appellant
sometimes failed to adhere to his assigned work schedule. He sometimes arrived late to work
and left early.

2

On September 2, 2005 the Office asked appellant to provide additional evidence to
include a detailed description of incidents or conditions that contributed to his emotional
condition, with specific information such as relevant dates, locations, employees involved and
what occurred.
Appellant submitted reports from a nurse.
By decision dated October 7, 2005, the Office denied appellant’s claim on the grounds
that the evidence did not establish that his emotional condition was causally related to a
compensable factor of employment.
Appellant requested reconsideration and submitted additional evidence.
In a February 8, 2006 report, Dr. Bhavani Nagalla indicated that appellant’s job
aggravated his post-traumatic stress disorder and anxiety/panic disorder. The report listed
appellant’s complaints regarding his treatment by his supervisors.
By decision dated May 12, 2006, the Office denied modification of the October 7, 2005
decision.
Appellant requested reconsideration. He submitted no additional evidence or argument.
By decision dated December 1, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was not sufficient to warrant further merit
review.
LEGAL PRECEDENT -- ISSUE 1
To establish a claim that he sustained an emotional condition in the performance of duty,
a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.1
The Board has held that workers’ compensation law does not apply to each and every
injury or illness that is somehow related to an employee’s employment. There are situations
where an injury or an illness has some connection with employment but nevertheless does not
come within the concept or coverage of workers’ compensation. Where the medical evidence
establishes that the disability results from an employee’s emotional reaction to his regular or
specially assigned employment duties or to a requirement imposed by the employing
establishment, the disability comes within coverage of the Federal Employees’ Compensation

1

Pamela D. Casey, 57 ECAB ___ (Docket No. 05-1768, issued December 13, 2005); George C. Clark, 56 ECAB
___ (Docket No. 04-1573, issued November 30, 2004).

3

Act. The same result is reached when the emotional disability resulted from the employee’s
emotional reaction to the nature of his work or his fear and anxiety regarding his ability to carry
out his work duties.2
By contrast, there are disabilities having some kind of causal connection with the
employment that are not covered under workers’ compensation law because they are not found to
have arisen out of the employment, such as when disability results from an employee’s fear of
reduction-in-force or frustration from not being permitted to work in a particular environment or
to hold a particular position.3
The Office, as part of its adjudicatory function, must make findings of fact regarding
which working conditions are deemed compensable work factors of employment, which may be
considered by a physician when providing an opinion on causal relationship and which are not
deemed compensable factors of employment and may not be considered.4 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim;
the claim must be supported by probative evidence.5
ANALYSIS -- ISSUE 1
Appellant alleged that he was unfairly treated at the employing establishment and made
to feel like a “worthless person.” He alleged that Ms. Kelty caused him to feel that he was
unable to perform his job, did not like or trust him and yelled at him in front of his subordinates.
Appellant’s ability to perform his job was adversely affected because his decisions were
controlled by management. He was improperly told by his supervisors to discipline employees.
After appellant had worked at the employing establishment for one month, unnamed “visitors”
told him that Ms. Kelty indicated that he could be disciplined.
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of his regular duties, these could constitute a compensable employment
factor.6 However, for harassment and discrimination to give rise to a compensable disability
under the Act, there must be evidence that harassment or discrimination did in fact occur. To
establish entitlement to benefits, a claimant must establish a factual basis for the claim by
supporting allegations with probative and reliable evidence.7 Mere perceptions of harassment or
discrimination are not compensable under the Act.8
2

Id.; see also Lillian Cutler, 28 ECAB 125 (1976).

3

Id.

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

See Charles E. McAndrews, 55 ECAB 711 (2004).

6

See Charles D. Edwards, 55 ECAB 258 (2004).

7

See Barbara J. Nicholson, 45 ECAB 803 (1994).

8

Donna J. DiBernardo, 47 ECAB 700 (1996).

4

Ms. Kelty stated that she was not aware that appellant had any complaints concerning his
treatment at work or felt that he was unable to perform his tasks until he filed his claim form.
Ms. Darling stated that appellant was not capable of handling the delivery unit, even with the
help of another associate supervisor. She told appellant that, in order for him to succeed as a
manager, he needed to take the initiative and follow through with the discipline of carriers who
were not performing satisfactorily. On one occasion, a carrier failed to follow appellant’s
specific instructions but he did not issue the letter of warning as instructed by Ms. Kelty.
Appellant sometimes left early without advising anyone and changed his days off. Ms. Smith
stated that she and other supervisors attempted to help appellant get adjusted to his position.
However, appellant had continuing difficulty with his supervisory tasks such as explaining
expectations to the carriers, managing the challenges of scheduling and performing street
supervision. His performance did not improve and he began to express his dissatisfaction with
his job. Mr. Rivera stated that appellant had difficulty with communication and working with
others and lacked initiative. Appellant did not consult with other supervisors before making
office or personnel decisions. He sometimes failed to adhere to his assigned work schedule.
Appellant sometimes arrived late to work and left early.
The Board finds that the evidence of record does not establish appellant’s allegations as
factual. None of the employment incidents or situations alleged as the cause of his emotional
condition was supported by probative and reliable evidence, such as witness statements. The
statements from appellant’s supervisors and an associate supervisor do not corroborate his
allegations of discrimination or harassment. As there is insufficient evidence to establish
appellant’s allegations as factual, they cannot be considered as possible compensable
employment factors.
Appellant failed to establish that his emotional condition was causally related to a
compensable factor of employment. Therefore, the Office properly denied his claim.9
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act10 vests the Office with discretionary authority to determine
whether it will review an award for or against compensation. The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

9

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).
10

5 U.S.C. § 8128(a).

5

The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; (2) advancing a relevant legal argument not previously considered by the Office; or
(3) constituting relevant and pertinent evidence not previously considered by the Office.11
When an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.12
ANALYSIS -- ISSUE 2
Appellant requested reconsideration but submitted no additional evidence or argument.
Because he did not show that the Office erroneously applied or interpreted a specific point of
law, advance a relevant legal argument or constitute relevant and pertinent evidence not
previously considered by the Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to establish that his emotional condition was
causally related to a compensable factor of employment. The Board further finds that the Office
did not abuse its discretion in denying appellant’s request for reconsideration.

11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.608(b).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 1 and May 12, 2006 are affirmed.
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

